Citation Nr: 0126617	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1950.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the veteran's claim for an increased 
evaluation for his service-connected pulmonary tuberculosis.  
A hearing was held at the RO in April 1999.  In June 2000, 
the Board remanded this matter to the RO for further 
development and adjudication.  


FINDINGS OF FACT

The veteran's service-connected pulmonary tuberculosis has 
been inactive since April 1989, and occasions neither 
shortness of breath or coughing, nor any ascertained 
impairment in his overall health.


CONCLUSION OF LAW

The criteria for in evaluation in excess of 30 percent for 
pulmonary tuberculosis have not been met or approximated. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6722 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran's service-connected  pulmonary tuberculosis 
is more disabling than currently evaluated.  

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 1998 rating 
action, and were also provided a Statement of the Case in 
October 1998, and a Supplemental Statements of the Case in 
May 1999 and May 2001.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate the claims.  

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim, and the liberalizing 
law, while not specifically cited, has essentially been 
considered.  The Board also notes that the veteran filed this 
claim in June 1998, and was provided with a relevant VA 
medical examination that same month; and, pursuant to the 
June 2000 Board remand, was provided with an another 
examination.  The evidence of record is sufficiently 
contemporaneous with the veteran's claim on appeal to 
determine the degree of impairment associated with his 
service-connected pulmonary tuberculosis. 

For historical purposes, the Board notes that service 
connection was established for pulmonary tuberculosis by 
rating action of November 1952, based on a diagnosis of the 
disorder just subsequent to his service.  A 100 percent 
evaluation was assigned effective in August 1952.  

During the ensuing years, due to intermittent reactivation of 
the veteran's pulmonary tuberculosis, the disability has been 
evaluated as follows (pursuant to several rating actions): 50 
percent disabling from February 1956; 30 percent disabling 
from February 1960; 100 percent disabling from August 1961; 
50 percent disabling from May 1965; 30 percent disabling from 
April 1967; 100 percent disabling from November 1969; 50 
percent disabling from December 1973; 30 percent disabling 
from December 1977; 100 percent disabling from January 1980; 
50 percent disabling from July 1982; 100 percent disabling 
from March 1984; 50 percent disabling from November 1986; 100 
percent disabling from March 1989; 50 percent disabling from 
April 1991; and 30 percent disabling from April 1995.  

The Board notes that a review of the record reflects that 
pulmonary tuberculosis was most recently reactivated in April 
1989, at which time the veteran was hospitalized at the VA 
Medical Center (VAMC) in Jackson.  Sputum examinations came 
up negative during the course of the veteran's stay, which 
lasted until early May 1989.  The record does not show that 
tuberculosis subsequently reactivated.  

In any event, in June 1998, the veteran filed a claim for an 
increased evaluation for his service-connected tuberculosis.  
A VA examination was accomplished that same month, the report 
of which reflects that the veteran gave a history of being 
diagnosed with pulmonary tuberculosis in service and that he 
has had five to six episodes of tuberculosis since then, the 
last episode being in the 1970s or 1980s.  The veteran also 
noted a history of hypertension, breathing difficulty during 
hot weather, and yearly bouts with pneumonia (the last being 
three years prior, however).  Physical examination revealed 
marked decreased breath sounds throughout the lungs without 
rales, rhonchi, or wheezes, and no prolongation of the 
expiratory phase.  Chest X-rays were taken and pulmonary 
function tests accomplished in conjunction with this 
examination.  As a result of this examination, the veteran 
was diagnosed with pulmonary tuberculosis status post 
treatment, inactive, with chronic obstructive pulmonary 
disease (COPD).  

During the April 1999 RO hearing, the veteran testified that 
his tuberculosis was manifested by difficulty breathing, and 
that he uses inhalers and oral medication to help alleviate 
this problem.  He noted that he was last diagnosed with 
pulmonary tuberculosis six years ago or 1989 (he mentioned 
both time frames).  The veteran also mentioned that he had 
been treated by a Dr. Jackson.  

Subsequent to this hearing and the June 2000 Board remand, 
the RO received records from A. J. Jackson, M.D., dated from 
January 1996 to August 2000.  These records reflect that the 
veteran has received treatment from and has been examined by 
Dr. Jackson for COPD, advanced emphysema, bronchitis, and 
congestive heart failure.  The veteran's prior history of 
pulmonary tuberculosis was intermittently mentioned in these 
records, and in an August 2000 letter, Dr. Jackson noted that 
he was not aware of a pulmonary tuberculosis diagnosis in 
1999.  

A VA examination was accomplished in September 2000, the 
report of which indicates that the veteran related that he 
was last diagnosed with tuberculosis in the 1980s.  The 
veteran complained of a chronic dry cough and shortness of 
breath, and noted that he used an oxygen supply when 
necessary.  Physical examination revealed decreased breath 
sounds, throughout without rales, rhonchi, or wheezes.  There 
was a slight prolongation of the expiratory phase.  Chest X-
rays were taken and pulmonary function tests accomplished in 
conjunction with this examination.  As a result of this 
examination, the veteran was diagnosed with pulmonary 
tuberculosis, inactive, and COPD.  The examiner noted that 
she reviewed the claims folder and the June 2000 remand and 
stated that the veteran's current symptoms - the cough and 
shortness of breath - are related to his COPD.

Finally, the Board notes that in a September 2001 decision, 
the RO denied the veteran's claim of entitlement to service 
connection for COPD secondary to pulmonary tuberculosis, and 
previously, in April 1991, the Board denied a claim of 
entitlement to service connection for emphysema as secondary 
to pulmonary tuberculosis.  

Again, the veteran and his representative contend, in 
substance, that the veteran's pulmonary tuberculosis is more 
disabling than currently evaluated.  The Board notes that 
this disability is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6722 
(2001).  It is also pointed out that certain portions of 
38 C.F.R. Part 4 pertaining to the rating criteria for 
respiratory disorders had changed, effective October 7, 1996, 
including the criteria governing the evaluations for 
inactive, chronic pulmonary tuberculosis where a veteran was 
entitled to receive compensation for this disorder after 
August 19, 1968.  The October 1996 revision of the 
respiratory system rating criteria did not alter the 
provisions for rating pulmonary tuberculosis where 
entitlement was originally established on or before August 
19, 1968, as is the case here.

In any event, under Diagnostic Code 6722, a veteran who was 
entitled to receive compensation for chronic, moderately 
advanced, inactive pulmonary tuberculosis on or before August 
19, 1968, is entitled to a 100 percent evaluation for two 
years after the date of inactivity, following active 
pulmonary tuberculosis clinically identified during active 
service or subsequent thereto.  Thereafter, a 50 percent 
rating is assigned during the period from the third through 
the sixth years after the date of inactivity, and a 30 
percent rating is assigned during the period from the seventh 
through the eleventh years after the date of inactivity.  
This code also provides a minimum 30 percent evaluation if 
far-advanced lesions were diagnosed at any time when the 
disease process was active.  A minimum 20 percent rating is 
warranted for inactive, chronic pulmonary tuberculosis 
following moderately-advanced lesions, provided there is 
continued disability such as emphysema, dyspnea on exertion, 
impairment of health, etc; otherwise, a 0 percent evaluation 
is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6722 (2001).

Taking into account all of the evidence of record, the Board 
finds that an evaluation higher than 30 percent is not 
warranted for the veteran's service-connected  pulmonary 
tuberculosis.  The evidence reflects that this disorder was 
last shown to have become active in March 1989, but became 
inactive in April 1989 (see, specifically, the VA hospital 
report for the period April to May 1989); and has since 
remained inactive, as recently reflected by examinations 
dated in June 1998 and September 2000.  As such, it was 
appropriate to rate this disability as 50 percent disabling 
from April 1991, and as 30 percent disabling from April 1995.  
38 C.F.R. § 4.97, Diagnostic Code 6722 (2001).  

As noted above, the medical evidence demonstrates that the 
veteran's current problems, chiefly shortness of breath and a 
chronic cough, are the manifestations of his COPD and not his 
service-connected pulmonary tuberculosis.  Such 
manifestations are therefore not for consideration in 
evaluating the service-connected pulmonary tuberculosis, by 
analogy or otherwise.  Finally, it is again  pointed that 
service connection has been denied for COPD (and previously, 
for emphysema) as secondary to pulmonary tuberculosis.  


ORDER

An increased evaluation for pulmonary tuberculosis is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

